Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on April 29, 2019.  Claims 1-20 are pending.

Claim Objections
Claims 2 and 8 are objected to because of the following informalities: 
Claim 2 recites the limitation “determine the operational status of the vehicle”.  This appears to be intended as “determines the operational status of the vehicle”.  Otherwise, it appears to indicate “sensors…determine the operational status of the vehicle” rather than “the control circuitry determines the operational status of the vehicle”, as required by claim 1.  
Claim 8 is objected to for the same reasoning as the objection to claim 2.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites the limitation “a flight control system … determines the operational status of the vehicle”.  Claim 6 is dependent on claim 1, which introduced the limitation “control circuitry configured to: determine an operational status of the vehicle”.  Claim 6 cannot remove the determination limitation of claim 1.
Claim 11 recites the limitation “a flight control system that controls the vehicle and determines the operational status of the vehicle”.  Claim 11 is dependent on claim 7, which introduced “control circuitry that determines whether an operational status of the vehicle is in a first state or a second state”.  Claim 11 cannot remove the determination limitation of claim 7.
     Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8 and 12-14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wentland et al., U.S. Patent 8,876,050 B2 (2014).
As to claim 1, Wentland et al. discloses a system to control access to storage bins in a vehicle, the system comprising: 
a lock configured to be selectively movable between a locked position to prevent access to an interior of the storage bins and an unlocked position to allow access to the interior of the storage bins (Column 7, Lines 23-60); 
a switch positioned in a cabin of the vehicle (Column 7, Lines 23-60); 
control circuitry configured to: 
determine an operational status of the vehicle (Column 6, Lines 34-43); 
lock the storage bins based on the operational status of the vehicle (Column 6, Lines 34-43); 
after locking the storage bins, receive an override signal from the switch (Column 7, Lines 35-60); 
in response to receiving the override signal from the switch, maintain the storage bins in the locked position when the operational status meets a predetermined criteria (Column 6, Lines 34-43); and 
in response to receiving the override signal from the switch, unlock the storage bins when the operational status does not meet the predetermined criteria (Column 6, Lines 34-43).
As to claim 2, Wentland et al. discloses the system of claim 1, and further discloses further comprising sensors positioned within the vehicle to sense one or more conditions of the vehicle and wherein the control circuitry receives signals from the sensors and determine the operational status of the vehicle (Column 8, Line 64 – Column 9, Line 6).
As to claim 7, Wentland et al. discloses a system to control access to storage bins in a vehicle, the system comprising: 
a lock that is selectively movable between a locked position to prevent access to an interior of the storage bins and an unlocked position to allow access to the interior of the storage bins (Column 7, Lines 23-60); 
a switch positioned in a cabin of the vehicle (Column 7, Lines 23-60); 
control circuitry that determines whether an operational status of the vehicle is in a first state or a second state (Column 6, Lines 36-43); 
the control circuitry positions the lock in the unlocked position when the operational status is not in the first state or the second state (Column 6, Lines 34-43); 
the control circuitry positions the lock in the locked position when the operational status is in the first state regardless of an unlock input being received from the switch (Column 7, Lines 35-60); and 
the control circuitry positions the lock in the unlocked position when the operational status is in the second state and the unlock input has been received from the switch (Column 6, Lines 34-43).
As to claim 8, Wentland et al. discloses the system of claim 7, and further discloses further comprising sensors positioned within the vehicle to sense conditions of the vehicle and wherein the control circuitry receives signals from the sensors and determine the operational status of the vehicle (Column 8, Line 64 – Column 9, Line 6).
As to claim 12, Wentland et al. discloses a method of selectively locking storage bins on a vehicle, the method comprising: 
receiving one or more inputs regarding conditions of the vehicle (Column 8, Line 64 – Column 9, Line 6); 
locking the storage bins based on an operational status of the vehicle and thereby preventing access to an interior of the storage bins (Column 6, Lines 34-43); 
after locking the storage bins, receiving an override input (Column 7, Lines 35-60); 
in response to receiving the override input, maintaining the storage bins locked when the operational status meets a predetermined criteria (Column 6, Lines 34-43); and 
in response to receiving the override input, unlocking the storage bins when the operational status does not meet the predetermined criteria thereby allowing access to the interior of the storage bins (Column 6, Lines 34-43).
As to claim 13, Wentland et al. discloses the method of claim 12, and further disclose further comprising initially unlocking the storage bins prior to receiving the one or more inputs (Column 6, Lines 34-43).
As to claim 14, Wentland et al. discloses the method of claim 12, and further discloses wherein receiving the one or more inputs regarding the operational status of the vehicle comprises receiving signals from sensors within the vehicle indicative of the operational status of the vehicle (Column 8, Lines 64 – Column 9, Line 6).
As to claim 19, Wentland et al. discloses the method of claim 12, and further discloses wherein locking the storage bins comprises signaling locks on the storage bins to move to a locked orientation (Column 7, Lines 23-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wentland et al., U.S. Patent 8,876,050 B2 (2014) in view of Hehn et al., U.S. Patent 10,766,627 B2 (2020).
As to claim 3, Wentland et al. discloses the system of claim 1.  
Wentland et al. discloses an operational status of the vehicle.  Wentland et al. does not disclose an operational status, as claimed.  
Hehn et al. discloses wherein the control circuitry determines that the operational status meets the predetermined criteria upon determining the operational status of the vehicle as one of a power failure, a water landing, and a sudden decrease in speed (Column 21, Lines 53-55).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Wentland et al., with the use of a power failure being the operational status, as claimed, as disclosed by Hehn et al., to identify a power failure, one of the most common failure conditions of an aircraft, allowing the emergency situation to cause the system to lock down the storage, preventing damage from the storage materials or spreading of a fire.
As to claim 9, Wentland et al. discloses the system of claim 7.  Wentland et al. does not disclose an operational status, as claimed.
Hehn et al. discloses wherein the control circuitry determines that the operational status is in the first state upon determining an occurrence of a power failure, a water landing, and a sudden decrease in speed (Column 21, Lines 53-55).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 7, as disclosed by Wentland et al., with the use of a power failure being the operational status, as claimed, as disclosed by Hehn et al., to identify a power failure, one of the most common failure conditions of an aircraft, allowing the emergency situation to cause the system to lock down the storage, preventing damage from the storage materials or spreading of a fire.

Claims 4 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wentland et al., U.S. Patent 8,876,050 B2 (2014) in view of Hashberger et al, U.S. Patent 8,665,119 B2 (2014).
As to claim 4, Wentland et al. discloses the system of claim 1.  Wentland et al. does not disclose an operational status, as claimed.
Hashberger et al. discloses wherein the control circuitry determines that the operational status does not meet the predetermined criteria upon determining the operational status of the vehicle as one of turbulence, landing gear deployment during flight, seat belt sign activation, and detection of a fire (Column 3, Lines 28-56).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Wentland et al., with the use of an operational status of the vehicle, as claimed, as disclosed by Hashberger et al., to determine when the aircraft is in a condition where locking the storage bin is appropriate, using the available aircraft information.
As to claim 10, Wentland et al. discloses the system of claim 7.  Wentland et al. does not disclose an operational status, as claimed.  
Hashberger et al. discloses wherein the control circuitry determines that the operational status is in the second state upon determining an occurrence of turbulence, landing gear deployment during flight, seat belt sign activation, and detection of a fire (Column 3, Lines 28-56).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 7, as disclosed by Wentland et al., with the use of an operational status of the vehicle, as claimed, as disclosed by Hashberger et al., to determine when the aircraft is in a condition where locking the storage bin is appropriate, using the available aircraft information.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wentland et al., U.S. Patent 8,876,050 B2 (2014) in view of Munson et al, U.S. Patent Application Publication 2008/0078871 A1.
As to claim 5, Wentland et al. discloses the system of claim 1.  Wentland et al. does not disclose crew bins, as claimed.  
Munson et al. discloses further comprising crew bins positioned in the vehicle that remain unlocked when the lock is in the locked position (0211, 0238).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Wentland et al., with the use of a crew bin, as claimed, as disclosed by Munson et al., to provide a different control status for crew bins, and possibly emergency storage, allowing continued access to materials that the crew may need during operation or emergency, yet controlling the storage bins, as desired, for safer operation of the aircraft storage bins.

Claims 6, 11 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wentland et al., U.S. Patent 8,876,050 B2 (2014) in view of Ethington et al., U.S. Patent Application Publication 2017/0369190 A1.
As to claim 6, Wentland et al. discloses the system of claim 1.  Wentland et al. does not disclose a flight control system, as claimed.
Ethington et al. discloses further comprising a flight control system that controls the vehicle and determines the operational status of the vehicle and transmits the operational status of the vehicle to the control circuitry (0027, 0036).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Wentland et al., with the use of a flight control system, as claimed, as disclosed by Ethington et al., to utilize a common aircraft system to share the operational status of the aircraft with other components, allowing the storage bin to recognize the need for locking operation, as desired in the system.
As to claim 11, Wentland et al. discloses the system of claim 7.  Wentland et al. does not disclose a flight control system as claimed. 
Ethington et al. discloses further comprising a flight control system that controls the vehicle and determines the operational status of the vehicle and transmits the operational status to the control circuitry (0027, 0036).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 7, as disclosed by Wentland et al., with the use of a flight control system, as claimed, as disclosed by Ethington et al., to utilize a common aircraft system to share the operational status of the aircraft with other components, allowing the storage bin to recognize the need for locking operation, as desired in the system.
As to claim 20, Wentland et al. discloses the method of claim 12.  Wentland et al. does not disclose a flight control system, as claimed.
Ethington et al. discloses further comprising receiving the one or more inputs regarding an operational status of the vehicle from a flight control system that controls an overall operation of the vehicle (0027, 0036).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 12, as disclosed by Wentland et al., with the use of a flight control system, as claimed, as disclosed by Ethington et al., to utilize a common aircraft system to share the operational status of the aircraft with other components, allowing the storage bin to recognize the need for locking operation, as desired in the system.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wentland et al., U.S. Patent 8,876,050 B2 (2014) in view of Smith et al., U.S. Patent Application Publication 2019/0202570 A1.
As to claim 15, Wentland et al. discloses the method of claim 12.  Wentland et al. does not disclose a water landing, as claimed.  
Smith et al. discloses, wherein the predetermined criteria comprises determining a water landing (0037, 0043).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 12, as disclosed by Wentland et al., with the use of detection of a water landing, as claimed, as disclosed by Smith et al. to determine the aircraft is in an emergency situation when a water landing is detected with sensors, requiring the storage bins to be closed, as desired, in an emergency situation, such as a water landing.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wentland et al., U.S. Patent 8,876,050 B2 (2014) in view of Maser, U.S. Patent 10,131,478 B2 (2018).
As to claim 16, Wentland et al. discloses the method of claim 12.  Wentland et al. does not disclose a threshold g-load force, as claimed.
Maser discloses wherein the predetermined criteria comprises determining a g-load force that is greater than a predetermined threshold (Column 4, Line 57 – Column 5, Line 8).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 12, as disclosed by Wentland et al., with the use of detection of a threshold force, as claimed, as disclosed by Maser, to determine the aircraft is in an emergency situation when a hard load force is detected with sensors, requiring the storage bins to be closed, as desired, in an emergency situation, such as a hard g-load force.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wentland et al., U.S. Patent 8,876,050 B2 (2014) in view of Johnson, U.S. Patent Application Publication 2018/0179786 A1.
As to claim 17, Wentland et al. discloses the method of claim 12.  Wentland et al. does not disclose the determination of a fire, as claimed.  
Johnson discloses wherein the predetermined criteria comprises determining a fire on board the vehicle (0220).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 12, as disclosed by Wentland et al., with the use of detection of a fire, as claimed, as disclosed by Johnson, to determine the aircraft is in an emergency situation when a fire is detected with sensors, requiring the storage bins to be closed, as desired, in an emergency situation, such as a fire on an aircraft.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wentland et al., U.S. Patent 8,876,050 B2 (2014) in view of Guedes et al., U.S. Patent 10,429,856 B2 (2019).
As to claim 18, Wentland et al. discloses the method of claim 12.  Wentland et al. does not disclose an aborted takeoff, as claimed.
Guedes et al. discloses wherein the predetermined criteria comprises determining detection of an aborted takeoff (Column 7, Lines 20-32).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 12, as disclosed by Wentland et al., with the use of detection of an aborted takeoff, as claimed, as disclosed by Guedes et al., to determine the aircraft is in an emergency situation when an aborted takeoff is detected with sensors, requiring the storage bins to be closed, as desired, in an emergency situation, such as an aborted takeoff of the aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663